DIREXION FUNDS INVESTOR CLASS DISTRIBUTION PLAN SCHEDULE A The maximum annualized fee rate pursuant to Paragraph 1 of the Direxion Funds Investor Class Distribution Plan shall be as follows: Direxion Monthly Developed Markets Bull 2X Fund Direxion Monthly Developed Markets Bear 2X Fund Direxion Monthly Emerging Markets Bull 2X Fund Direxion Monthly Emerging Markets Bear 2X Fund Direxion Monthly NASDAQ-100® Bull 2X Fund Direxion Monthly NASDAQ-100® Bear 2X Fund Direxion Monthly S&P 500 Bull 2X Fund Direxion Monthly S&P 500 Bear 2X Fund Direxion Monthly Small Cap Bull 2X Fund Direxion Monthly Small Cap Bear 2X Fund Direxion Monthly 10 Year Note Bull 2X Fund Direxion Monthly 10 Year Note Bear 2X Fund Direxion Monthly Latin America Bull 2X Fund HY Bear Fund Direxion Monthly Commodity Bull 2X Fund Dynamic HY Bond Fund Direxion Monthly China Bull 2X Fund Financial Trends Strategy Fund Commodity Trends Strategy Fund Direxion/Wilshire Dynamic Fund Evolution All-Cap Equity Fund Evolution Managed Bond Fund PSI Core Strength Fund EvolutionMarket Leaders Fund PSI Macro Trends Fund Evolution Alternative Investment Fund PSI Total Return Fund Up to 1.00% of the average daily net assets Last revised August 26, 2009
